Citation Nr: 0213664	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  98-08 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to October 
1972.

This case came to the Board of Veterans' Appeals (Board) from 
a January 1998 RO decision which denied service connection 
for a right elbow disability, a right shoulder disability, a 
right ankle disability, a low back disability, a psychiatric 
disorder, and a bilateral knee disability.  In May 1999, the 
Board remanded the case to the RO for an RO hearing, which 
was held in July 1999.  In a written statement submitted at 
that time, the veteran withdrew his appeal on the issue of 
service connection for a bilateral knee disability.  

In a decision dated in February 2000, the Board denied the 
remaining claims.  The veteran then appealed to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
December 2000 order, the Court vacated and remanded the Board 
decision as to these claims, for readjudication pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The case was 
subsequently returned to the Board.  By October 2001 
correspondence, the Board gave the veteran and his 
representative an opportunity to submit additional evidence 
and argument, which were received in September 2002.  



FINDINGS OF FACT

1.  An episode of right elbow bursitis in service was acute 
and transitory and resolved without residual disability, and 
is unrelated to right elbow tendonitis which began years 
after service.

2.  The veteran does not currently have a chronic right 
shoulder or right ankle disability.  

3.  Low back pain in service was acute and transitory and 
resolved without residual disability; any current low back 
disorder began began years after service and was not caused 
by any incident of service. 

4.  Any current acquired psychiatric disorder began years 
after service and was not caused by any incident of service. 


CONCLUSIONS OF LAW

Right elbow, right shoulder, right ankle, low back, and 
psychiatric disorders were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The February 2000 Board decision was vacated by a December 
2000 Court order for readjudication under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (which was enacted in November 2000, after the 
Board decision).  The February 2000 Board decision denied the 
claims as being not well-grounded under 38 U.S.C.A. 
§ 5107(a).  The VCAA, in part, eliminates the concept of a 
well-grounded claim previously found in 38 U.S.C.A. 
§ 5107(a), and thus the pending claims must be adjudicated on 
the merits.  In addition, the Board must determine whether 
there has been compliance with the notice and duty to assist 
provisions of the VCAA.  See 38 U.S.C.A. §§ 5103, 5103(a) 
(West Supp. 2002).  The companion VA regulation is found at 
66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

In pertinent part, the VCAA provides that the VA is to notify 
the claimant of the evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  In addition, 
the VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
including obtaining identified medical records and providing 
a VA examination when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The file shows that through correspondence dated in October 
1997, the copy of the rating decision furnished in January 
1998, the statement of the case dated in April 1998, 
supplemental statements of the case dated in October 1998 and 
August 1999, and a hearing on appeal in July 1999, the 
veteran has been fully notified of the evidence necessary to 
substantiate his claims.  He has a representative who is 
versed in VA benefits and who has actual knowledge of the 
evidence necessary to substantiate the claims.  

In a statement dated in September 2002, the veteran's 
representative stated that the veteran should be informed of 
the evidence necessary to substantiate his claim, referring 
to 38 U.S.C.A. § 5103(a) and Quartuccio.  In a letter dated 
in October 1997, the veteran was requested to provide the 
names and addresses of any doctor or hospital who had 
provided treatment recently for any of the claimed 
conditions, and told that he could either authorize VA to 
obtain the records, or obtain them himself.  In addition, he 
was told to send evidence showing his claimed disabilities 
had been treated since discharge from service, and that the 
best evidence would be doctors' statements.  All evidence 
identified by him has been obtained, or been determined to be 
unavailable.  Subsequently, he has been informed of the 
reasons for the denials of his claims.  Therefore, the Board 
finds that the duty to notify has been satisfied.  See 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  Moreover, 
because he has not identified or referred to any other 
potentially relevant evidence, and all records referred to 
were obtained, no purpose would be served by delaying 
adjudication of this case to notify the veteran of the 
respective obligations of VA and the veteran to obtain 
different types of evidence.  See Wensch v. Principi, 15 
Vet.App. 362 (2001).  

With regard to the duty to assist, despite the fact that the 
case was previously found to be not well-grounded, the VA did 
provide assistance to the veteran in developing his claim, 
including obtaining VA examinations.  All relevant existing 
evidence identified by the veteran has been obtained.  In 
this regard, at his hearing in June 1999, the veteran said 
that records from a private physician who had treated him in 
1975 were unavailable, and all other records identified by 
him have been obtained.  Social Security records were 
obtained.  

In sum, the veteran has been notified of the evidence 
necessary to substantiate the claims, and the facts relevant 
to the claims have been properly developed, such that the VA 
has satisfied its obligation under the VCAA and companion 
regulation.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

II.  Factual Background

The veteran served on active duty in the Navy from July 1970 
to October 1972.  A review of his service medical records 
shows that on medical examination performed for enlistment 
purposes in June 1970, his upper extremities (with the 
exception of his left 5th finger), lower extremities, spine, 
and psychiatric system were all normal.

A November 1970 treatment note shows that the veteran 
presented with complaints of right elbow pain for the past 
two weeks; he reported that he bumped the elbow.  On 
examination, there was slight tenderness to palpation over 
the prominence of the olecranon and there was possible slight 
induration of the underlying tissues with no synovial fluid 
collection or remarkable swelling.  There was no epicondylar 
tenderness and there was full passive and active range of 
motion of the elbow with subjective pain on extension.  An X-
ray study was unremarkable except for some slight possible 
soft tissue thickening over the olecranon.  The diagnostic 
impression was mild olecranon bursitis, traumatic and/or 
minimal contusion.

A January 1971 treatment note shows that the veteran reported 
a one week history of low back pain with no history of 
injury.  On examination, there was bilateral tenderness of 
the low back, with some limitation of motion with pain; a 
course of muscle relaxants was prescribed.  About a week 
later, the veteran reported continued complaints of low back 
pain; an examination was within normal limits, including 
normal deep tendon reflexes and normal X-ray studies.  
Medication, exercise, and swimming were prescribed.  The next 
day, the veteran reported that he felt much better since 
performing exercises.  In late January 1971, the veteran 
reported that his ankle gave out occasionally.  On 
examination, there was no pathology, and the examiner 
indicated that the veteran had been advised to discontinue 
visits to sick bay for manufactured illnesses, and was 
returned to duty.  A May 1971 treatment note shows that the 
veteran complained of lumbosacral pain and ache; on 
examination, there was minimal paraspinal spasm.  The 
examiner prescribed valium, aspirin, heat, exercises, and use 
of a bedboard.

A May 1972 treatment note shows that the veteran complained 
of vomiting and diarrhea; the diagnostic impression was viral 
illness versus psychophysiological bowel reaction, versus 
rule out hiatal hernia.  A May 1972 treatment note indicates 
that the veteran's "stomach disorder" was improving, with 
no more diarrhea and only occasional dry heaves.  The 
examiner noted that the veteran had been charged with an 
unauthorized absence in the past two days.  A psychiatric 
consult was recommended.  A May 1972 consultation request 
notes that the veteran had poor performance in the Navy with 
an inability to adjust; the provisional diagnosis was 
questionable personality disorder.  A May 1972 treatment note 
shows that the veteran's stomach condition was much improved, 
and the veteran had been staying on a bland diet with 
frequent feeding.  The veteran's medications included Reopan, 
Donnatal, and Librium.

On psychiatric consultation in May 1972,  the examiner noted 
that the veteran had been a poor performer in his squadron 
and apparently had a tendency to provoke superiors and get 
into disciplinary difficulties.  On examination, the veteran 
was alert, oriented, and pleasant, with average intelligence.  
There was no thought disorder and the veteran was not 
depressed.  The examiner stated that the veteran had poor 
judgment on numerous occasions, and seemed anxious to "make 
it" in the Navy.  The diagnostic impression was immaturity - 
immature personality.  The examiner opined that the veteran 
was still "growing up" and said he expected the veteran to 
gradually improve.  He stated that if the veteran became a 
major problem to his command, an administrative separation 
should be considered.

A September 1972 treatment note shows that the veteran had 
soft tissue damage to the left elbow; an X-ray study was 
negative for fracture.  On medical examination performed for 
discharge purposes in October 1972, the veteran's upper 
extremities, lower extremities, spine, and psychiatric system 
were listed as normal.  Service medical records are negative 
for diagnoses of a chronic right elbow disability, a chronic 
right shoulder disability, a chronic right ankle disability, 
a chronic low back disability, or a chronic acquired 
psychiatric disorder.

Private medical records dated from 1987 to 1991 from Irongate 
Family Practice Associates reflect treatment for a variety of 
conditions, including complaints of right elbow pain and left 
shoulder pain.  A May 1987 treatment note shows that the 
veteran complained of right elbow pain which had been 
intermittent for the past month, and reported that he had no 
previous injury to his elbow.  The diagnosis was tendonitis 
of the right elbow.  A subsequent May 1987 note reflects that 
the veteran telephoned the office and reported that his elbow 
was improved with rest and medication.  A November 1989 
treatment note shows that the veteran's present illnesses 
included gastritis and anxiety.  The examiner noted that the 
veteran had a history of a cyst of the right elbow.  On 
examination, the veteran's musculoskeletal system was listed 
as normal.  There are no subsequent medical records 
reflecting treatment for a right elbow condition or a 
psychiatric disorder, and the private medical records are 
negative for a right shoulder disability, a right ankle 
disability, or a low back disability. 

In September 1997 the veteran submitted claims for service 
connection for a right elbow disability, a right shoulder 
disability, a right ankle disability, a low back disability, 
and a psychiatric disorder.  He did not report any post-
service treatment for these conditions.

At a November 1997 VA examination, the veteran reported that 
he fell on his right elbow in 1971, and subsequently had 
occasional infrequent pain.  He reported pain and aching in 
the right elbow for the past three years since he banged it 
on a work truck.  He complained of intermittent pain and 
stiffness of the elbow, and said a doctor had diagnosed the 
condition as "tennis elbow."  He complained of right 
shoulder pain, and said he knew of no specific shoulder 
injury.  He said his shoulder pain might be related to a fall 
in which he injured his right elbow.  He stated that he 
started having right shoulder pain two years previously, and 
the pain began in the scapular region and radiated up into 
the joint.  With respect to his back, he said he fell on his 
tailbone at the time of his in-service elbow injury in 1971, 
and he had intermittent aching ever since.  He also reported 
pain in the lower thoracic area.  The examiner noted that 
there were no prior medical records associated with the 
veteran's file.  

On examination of the right shoulder, there was full range of 
motion, and no tenderness to palpation.  There was 
crepitation with palpation and a palpable popping.  On 
examination of the right elbow, there was tenderness to 
palpation over the medial aspect of the elbow over the 
epicondylar area.  There was full range of motion.  On 
examination of the ankles, there was full range of motion, 
and no tenderness to palpation.  There was tenderness over 
the medial aspect just superior to the ankle on the right.  
On examination of the back, there was normal alignment, and 
no tenderness of the spine with palpation.  There was mild 
paravertebral tenderness bilaterally with palpation in the 
lower thoracic lumbar area.  The pertinent diagnoses were low 
back pain, of questionable etiology, symptomatic, status post 
injury to the coccyx area with residual pain and a negative 
X-ray study; right shoulder pain, intermittently symptomatic, 
possible arthritis; and right elbow tendonitis, 
intermittently symptomatic.  A right ankle disability was not 
diagnosed.  X-ray studies were performed after the VA 
examination:  an X-ray study of the right elbow showed normal 
alignment with no evidence of fracture, dislocation, or 
arthritic changes; an X-ray study of the right shoulder 
showed normal alignment with no evidence of fracture, 
dislocation, or arthritic changes; and an X-ray study of the 
lumbosacral spine showed no significant abnormality.

At a November 1997 VA psychiatric examination, the veteran 
denied any previous hospitalization or outpatient treatment 
for any psychiatric or emotional condition.  He said he was 
once placed on "nerve medication" after the death of a 
relative.  He said he had been unable to work since 1994 due 
to pain in all of his joints.  He reported symptoms including 
being tense and irritable, an inability to be around large 
numbers of people, difficulty tolerating noise, and sleep 
impairment.  He said he had these symptoms for the past ten 
years, and stated that approximately 90 percent of his 
emotional difficulties were due to his inability to work and 
his financial difficulties.  He said he had not had alcohol 
for the past three and one-half months, but that prior to 
that he was a heavy drinker for the past four or five years. 
The examiner noted that there were no prior medical records 
associated with the veteran's file.  The Axis I diagnoses 
were adjustment disorder with anxiety, and alcohol abuse, 
early full remission.  The examiner opined that the 
adjustment disorder was a result of the veteran's 
unemployment due to his chronic pain.  The examiner noted 
that psychosocial stressors included lack of income and lack 
of employment, presumably due to chronic pain.

VA treatment records dated from March to June 1998 show that 
the veteran complained of joint pains in March 1998.  Left 
elbow pain was noted, and he had spasms in the back.  The 
impression was probable arthritis.  

The veteran filed a claim for disability benefits with the 
Social Security Administration (SSA) in September 1998.  

A physical examination in connection with the SSA claim was 
conducted in November 1998.  The veteran complained of knee, 
hip and elbow pain, said he had had arthritis for ten years, 
and had been in a motor vehicle accident in 1980.  He alleged 
tendinitis, bursitis, arthritis, and back pain.  The 
veteran's gait and joints were normal, and there was no 
swelling, tenderness or ankylosis of the musculoskeletal 
system.  There was limitation of motion in the lumbar spine 
due to pain and stiffness.  Elbow, shoulder, and ankle range 
of motion was normal, bilaterally.  The diagnosis was 
degenerative joint disease of the spine.  

A psychiatric examination report prepared in connection with 
the SSA disability claim in December 1998 noted that the 
veteran said he had never had any treatment for his nerves.  
He said that the VA had diagnosed adjustment disorder with 
anxiety in November 1997.  It was noted that the disability 
examiner in October 1998 had not found anxiety to be present, 
or any definitive evidence of a psychiatric disorder.  

VA records show that in December 1998, the veteran complained 
of pain and tightness in both shoulders.  In May 1999, muscle 
spasms were noted.  

At a July 1999 RO hearing, the veteran testified that during 
service he fell down some stairs and injured his right elbow, 
right shoulder, right ankle and low back.  He said that 
during service his right elbow "popped" and felt as if it 
were about to dislocate, and he had sharp pain.  He stated 
that he was treated for the condition more than once or twice 
during service, and said an X-ray study of his right elbow 
was not performed during service.  He stated that after 
separation from service, he continued to have the same 
symptoms on a constant basis.  He said that at first he 
treated the condition by himself, with ointment or a heating 
pad, and he was later treated for this condition by a private 
physician, Dr. Toping, in 1975, who told him to put Ben Gay 
on his elbow.  He testified that Dr. Toping's medical records 
were unavailable.  He said he was treated by another 
physician in 1986, who diagnosed tendonitis.  He stated that 
he had been treated for this condition by Dr. Wiggly [at the 
VA] for the past two years, and he was taking medication for 
it.  He said that the condition was currently diagnosed as 
tendonitis.  

With respect to his other claims, the veteran said that he 
had had right shoulder, right ankle and low back symptoms 
ever since claimed in-service injury.  He said that he 
reported his shoulder symptoms at that time, and the medical 
corpsman told him it was not fractured or dislocated, and did 
not treat his shoulder.  He said he had been treated in 
service for the ankle injury, and given an Ace bandage.  He 
stated that he sought treatment for his ankle condition 8 or 
9 months later, and was told that his ankle was badly 
sprained.  He said he occasionally had problems with giving 
way of the ankle ever since then.  He said that during 
service he was treated for the back complaints but he was 
told that there was nothing wrong with his back.  He stated 
that he purchased a back brace for himself which he wore 
during service.  He indicated that he did not receive 
treatment for these conditions after service until 1997.  He 
also testified that during service, his grandmother died and 
he became really "stressed out," and was treated two times 
by a psychiatrist.  He said he sometimes became uptight and 
nervous, and he had not sought treatment for this condition 
since separation from service. 

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§  1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran claims service connection for a right elbow 
disability, a right shoulder disability, a right ankle 
disability, a low back disability, and a psychiatric 
disorder, all of which he asserts were incurred during 
military service.   

The service medical records do not reflect that the veteran 
fell downstairs or that he injured his right shoulder, right 
ankle, or low back in such an incident.  On separation 
medical examination in October 1972, the veteran's upper 
extremities, lower extremities, spine, and psychiatric system 
were listed as normal.  Service medical records are negative 
for a diagnosis of a chronic right elbow disability, right 
shoulder disability, right ankle disability, low back 
disability, or psychiatric disorder.  

Service medical records do show that in November 1970 the 
veteran reported that he bumped his right elbow and he was 
treated for complaints of right elbow pain; the diagnostic 
impression was mild olecranon bursitis, traumatic and/or 
minimal contusion.  However, the first post-service medical 
evidence of a right elbow disability is dated in May 1987, 
when the veteran was diagnosed with tendonitis of the right 
elbow.  Moreover, on the VA examination in 1997, the veteran 
said that he had had right elbow pain for three years, since 
banging it on a truck.  

No right shoulder complaints were noted in service, and on 
the VA examination in November 1997, he reported a two year 
history of right shoulder pain.  Arthritis was not confirmed 
on X-rays, and there is no current diagnosis of a right 
shoulder disability.  Pain alone, without an identifiable 
underlying malady, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

Regarding the right ankle, although in late January 1971, the 
veteran reported that his ankle gave out occasionally, on 
examination, there was no pathology, and no right ankle 
disability has been diagnosed since service, including on the 
VA examination in 1997.  Without the current existence of a 
disability, there may be no service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  

The veteran was treated for low back pain on two occasions in 
service, and on one occasion, minimal spasms were noted.  
However, the separation examination was negative, and the 
private treatment records for years after service do not 
reflect a chronic low back disability.  On the VA examination 
in 1997, the examiner diagnosed low back pain, of 
questionable etiology, symptomatic, status post injury to the 
coccyx area with residual pain and a negative X-ray study.  
Degenerative joint disease of the back was diagnosed on the 
SSA examination in 1998; however, this diagnosis has not been 
confirmed by X-ray.  Despite the absence of X-ray evidence of 
arthritis, the veteran did exhibit limitation of motion; 
however, the veteran's statements that he has had back pain 
since an in-service injury do not provide sufficient 
continuity to equal the absence of any contemporaneous 
indication of a back disability until many years after 
service.  

In service, a May 1972 consultation request noted a 
diagnostic impression was immature personality.  A 
personality disorder is not a disability for VA compensation 
purposes, and provides no basis for service connection.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127.  The first post-service 
medical evidence of a psychiatric disorder is dated in 
November 1989, when he was diagnosed with anxiety.  At a 
November 1997 VA psychiatric examination, the examiner 
diagnosed adjustment disorder with anxiety, and alcohol 
abuse, early full remission.  However, the examiner opined 
that the adjustment disorder was a result of the veteran's 
unemployment due to his chronic pain.  Moreover, the SSA 
examination in 1998 found no evidence of anxiety or other 
psychiatric disorder.  

In sum, an episode of right elbow bursitis in service was 
acute and transitory and resolved without residual 
disability, and is unrelated to right elbow tendonitis which 
began years after service.  The veteran does not currently 
have a chronic right shoulder or right ankle disability.  Low 
back pain in service was acute and transitory and resolved 
without residual disability, and any current low back 
disorder began began years after service and was not caused 
by any incident of service.  Any current acquired psychiatric 
disorder began years after service and was caused by any 
incident of service.  The Board concludes that the claimed 
conditions were not incurred in or aggravated by service.  

As the preponderance of the evidence is against the claims 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).






ORDER

Service connection for a right elbow disability, a right 
shoulder disability, a right ankle disability, a low back 
disability, and a psychiatric disorder is denied.


		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

